Exhibit 10.2

SUMMIT HEALTH GROUP, INC.

STOCK OPTION PLAN


1.                                      PURPOSE OF PLAN

The purpose of the Stock Option Plan (the “Plan”) contained herein is to provide
additional incentive to officers and by employees of Summit Health Group, Inc.,
a New Jersey corporation (the “Corporation”), and each present or future parent
or subsidiary corporation of the Corporation, excluding all directors who are
not employees of the Corporation, by encouraging them to invest in shares of the
Corporation’s common stock, no par value per share (the “Common Stock”), and
thereby acquire a proprietary interest in the Corporation along with an
increased personal interest in the Corporation’s continued success and progress,
to the mutual benefit of directors, employees and shareholders.


2.                                      AGGREGATE NUMBER OF SHARES

350,000 shares of Common Stock shall be the aggregate number of shares which may
be issued under this Plan.  Notwithstanding the foregoing, in the event of any
change in the outstanding shares of common Stock by reason of a stock dividend,
stock split, combination of shares, recapitalization, merger, consolidation,
transfer of assets, reorganization, conversion or what the Committee, as defined
in Section 4 below, deems in its sole discretion to be similar circumstances,
the aggregate number and kind of shares which may be issued under this Plan
shall be appropriately adjusted in a manner determined in the sole discretion of
the committee.  Reacquired shares of Common Stock, as well as unissued shares,
may be used for the purpose of this Plan.  Common Stock subject to options which
have terminated unexercised, either in whole or in part, shall be available for
future options granted under this Plan.


3.                                      C1ASS OF PERSONA ELIGIBLE TO RECEIVE
OPTIONS

All officers and key employees of the Corporation, excluding all directors who
are not employees of the Corporation, and of any present or future percent or
subsidiary corporation of the Corporation are eligible to receive en option or
options under this plan.  The individuals who shall, in fact, receive an option
c options shall be selected by the Committee, as defined in section 4 below, in
its sole discretion, except as otherwise specified in Section 4 of this Plan.


4.                                      ADMINISTRATION OF PLAN


(A)                                  THIS PLAN SHALL BE ADMINISTERED BY A
COMMITTEE APPOINTED BY THE BOARD OF DIRECTORS (THE “COMMITTEE”).  THE COMMITTEE
SHALL CONSIST OF A MINIMUM OF TWO AND A MAXIMUM OF TEN MEMBERS OF THE BOARD OF
DIRECTORS, EACH OF WHOM SHALL BE A “DISINTERESTED PERSON” AS DEFINED IN RULE
16B-3(C) (2) (I) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“1934 ACT”), PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION (HEREAFTER
THE “SEC”) OR ANY FUTURE CORRESPONDING RULE.  THE COMMITTEE SHALL, IN ADDITION
TO ITS OTHER AUTHORITY AND SUBJECT TO THE PROVISIONS OF THIS PLAN, DETERMINE
WHICH INDIVIDUALS SHALL IN FACT BE


--------------------------------------------------------------------------------





GRANTED AN OPTION OR OPTIONS, WHETHER THE OPTION SHALL BE AN INCENTIVE STOCK
OPTION OR A NON-QUALIFIED STOCK OPTION, THE NUMBER OF SHARES TO BE SUBJECT TO
EACH OF THE OPTIONS, THE TIME OR TIMES AT WHICH THE OPTIONS SHALL BE GRANTED,
THE RATE OF OPTION EXERCISABILITY (PROVIDED, HOWEVER, THAT NO OPTION SHALL BE
EXERCISABLE WITHIN ONE (1) YEAR FROM THE DATE OF ITS GRANT), AND, SUBJECT TO
SECTION 5 OF THIS PLAN, THE PRICE AT WHICH EACH OF THE OPTIONS IS EXERCISABLE
AND THE DURATION OF THE OPTION.


(B)                                 THE COMMITTEE SHALL ADOPT SUCH RULES FOR THE
CONDUCT OF ITS BUSINESS AND ADMINISTRATION OF THIS PLAN AS IT CONSIDERS
DESIRABLE.  A MAJORITY OF THE MEMBERS OF THE COMMITTEE SHALL CONSTITUTE A QUORUM
FOR ALL PURPOSES.  THE VOTE OR WRITTEN CONSENT OF A MAJORITY OF THE MEMBERS OF
THE COMMITTEE ON A PARTICULAR MATTER SHALL CONSTITUTE THE ACT OF THE COMMITTEE
ON SUCH MATTER.  THE COMMITTEE SHALL HAVE THE RIGHT TO CONSTRUE THE PLAN AND THE
OPTIONS ISSUED PURSUANT TO IT, TO CORRECT DEFECTS AND OMISSIONS AND TO RECONCILE
INCONSISTENCIES TO THE EXTENT NECESSARY TO EFFECTUATE THE PLAN AND THE OPTIONS
ISSUED PURSUANT TO IT, AND SUCH ACTION SHALL BE FINAL, BINDING AND CONCLUSIVE
UPON ALL PARTIES CONCERNED.  NO MEMBER OF THE COMMITTEE OR THE BOARD OF
DIRECTORS SHALL BE LIABLE FOR AN ACT OR OMISSION (WHETHER OR NOT NEGLIGENT)
TAKEN OR OMITTED IN GOOD FAITH, OR FOR THE EXERCISE OF ANY AUTHORITY OR
DISCRETION GRANTED IN CONNECTION WITH THE PLAN TO THE COMMITTEE OR THE BOARD OF
DIRECTORS, OF FOR THE ACTS OR OMISSIONS OF ANY OTHER MEMBER(S) OF THE COMMITTEE
OR THE BOARD OF DIRECTORS.  SUBJECT TO THE NUMERICAL LIMITATIONS ON COMMITTEE
MEMBERSHIP SET FORTH IN SECTION 4(A) HEREOF, THE BOARD OF DIRECTORS MAY AT ANY
TIME APPOINT ADDITIONAL MEMBERS OF THE COMMITTEE AND MAY AT ANY TIME REMOVE ANY
MEMBER OF THE COMMITTEE WITH OR WITHOUT CAUSE.  VACANCIES ON THE COMMITTEE,
HOWEVER CAUSED, MAY BE FILLED BY THE BOARD OF DIRECTORS, IF IT SO DESIRES.


5.                                      INCENTIVE STOCK OPTIONS AND
NON-QUALIFIED STOCK OPTIONS


(A)                                  OPTIONS ISSUED PURSUANT TO THIS PLAN MAY BE
EITHER INCENTIVE STOCK OPTIONS GRANTED PURSUANT TO SECTION 5(B) OF THIS PLAN OR
NON-QUALIFIED STOCK OPTIONS GRANTED PURSUANT TO SECTION 5(C) OF THIS PLAN, AS
DETERMINED BY THE COMMITTEE.  AN “INCENTIVE STOCK OPTION” IS AN OPTION WHICH
SATISFIES ALL OF THE REQUIREMENTS OF SECTION 422 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), AND THE REGULATIONS THEREUNDER, AND A
NON-QUALIFIED STOCK OPTION IS AN OPTION WHICH EITHER DOES NOT SATISFY ALL OF
THESE REQUIREMENTS OR AN OPTION BY ITS TERMS SPECIFIES AT THE TIME OF GRANT
THAT, WILL NOT BE TREATED AS AN INCENTIVE STOCK OPTION.  THE COMMITTEE MAY GRANT
BOTH AN INCENTIVE STOCK OPTION AND A NON-QUALIFIED STOCK OPTION TO THE SAME
PERSON, OR MORE THAN ONE OF EACH TYPE OF OPTION TO THE SAME PERSON.  THE OPTION
PRICE FOR INCENTIVE STOCK OPTIONS ISSUED UNDER THIS PLAN SHALL BE EQUAL TO AT
LEAST THE “FAIR MARKET VALUE” OF THE COMMON STOCK ON THE DATE OF THE GRANT OF
THE OPTION.  THE “FAIR MARKET VALUE” OF THE COMMON STOCK ON ANY PARTICULAR DATE
SHALL MEAN THE LAST REPORTED SALE PRICE OF A SHARE OF THE COMMON STOCK ON THE
NASDAQ NATIONAL MARKET SYSTEM, AS REPORTED BY NASDAQ, OR ON ANY STOCK EXCHANGE
ON WHICH SUCH STOCK IS THEN LISTED OR ADMITTED TO TRADING, ON SUCH DATE, OR IF
NO SALE TOOK PLACE ON SUCH DAY, THE LAST SUCH DATE ON WHICH A SALE TOOK PLACE,
OR IF THE COMMON STOCK IS NOT THEN QUOTED ON THE NASDAQ NATIONAL MARKET SYSTEM
OR LISTED OR ADMITTED TO TRADING ON ANY STOCK EXCHANGE, THE AVERAGE OF THE BID
AND ASKED PRICES IN THE OVER-THE-COUNTER MARKET ON SUCH DATE, OR IF NONE OF THE
FOREGOING, A PRICE DETERMINED BY THE COMMITTEE.  IF AN OPTIONEE IS AN OWNER OF
STOCK (AS DETERMINED UNDER SECTION 424(D) OF THE CODE) THAT POSSESSES MORE THAN
10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE
CORPORATION OR A PARENT OR SUBSIDIARY CORPORATION OF THE CORPORATION, THE OPTION
PRICE PER SHARE IN THE CASE OF AN INCENTIVE STOCK OPTION SHALL NOT BE LESS THAN
110% OF THE FAIR MARKET VALUE OF A SHARE OF

2


--------------------------------------------------------------------------------





COMMON STOCK ON THE DATE OF THE OPTION GRANT.  THE OPTION PRICE FOR
NON-QUALIFIED STOCK OPTIONS SHALL BE DETERMINED BY THE COMMITTEES AS OF THE DATE
OF GRANT, BUT, IN NO EVENT SHALL THE PRICE B LESS THAN $1.00 PER SHARE.


(B)                                 SUBJECT TO THE AUTHORITY OF THE COMMITTEE
SET FORTH IN SECTION 4(A) C THIS PLAN, INCENTIVE STOCK OPTIONS ISSUED PURSUANT
TO THIS PLAN SHALL BE ISSUED SUBSTANTIALLY IN THE FORM SET FORTH IN APPENDIX “I”
ATTACHED TO THIS PLAN, WHICH FORM IS HEREBY INCORPORATED BY REFERENCE AND MADE A
PART HEREOF, AND SHALL CONTAIN SUBSTANTIALLY THE TERMS AND CONDITIONS SET FORTH
THEREIN.  INCENTIVE STOCK OPTIONS SHALL BE EXERCISABLE FOR A PERIOD DETERMINED
BY THE COMMITTEE, BUT NOT TO EXCEED THE EXPIRATION OF T YEARS FROM THE DATE SUCH
OPTIONS ARE GRANTED, UNLESS TERMINATED EARLIER UNDER THE TERMS OF THE OPTION. 
TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE
RESPECTIVE DATE OR DATES OF GRANT) OF SHARES WITH RESPECT TO WHICH OPTIONS THAT
WOULD OTHERWISE BE INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY
ANY INDIVIDUAL DURING ANY CALENDAR YEAR UNDER THE PLAN (OR ANY OTHER PLAN OF THE
CORPORATION, A PARENT OR SUBSIDIARY CORPORATION OF THE CORPORATION OR
PREDECESSOR THEREOF) EXCEEDS THE SUN OF $100,000, SUCH. OPTIONS SHALL HE TREATED
AS NON-QUALIFIED STOCK OPTIONS.  SUCH OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE
ORDER IN WHICH THEY WERE GRANTED.  AT THE TIME OF THE GRANT OF AN INCENTIVE
STOCK OPTION HEREUNDER, THE COMMITTEE MAY, IN ITS DISCRETION, MODIFY OR AMEND
ANY OR THE OPTION TERMS CONTAINED IN APPENDIX “I” FOR ANY PARTICULAR OPTIONEE,
PROVIDED THAT THE OPTION AS MODIFIED * OR AMENDED SATISFIES THE REQUIREMENTS OF
SECTION 422 OF THE CODE AND THE REGULATIONS THEREUNDER.  EACH OF THE OPTIONS
GRANTED PURSUANT TO THIS SECTION 5(B) IS INTENDED, IF POSSIBLE, TO BE AN
“INCENTIVE STOCK OPTION” AS THAT TERM IS DEFINED IN SECTION 422 OF THE CODE AND
THE REGULATIONS THEREUNDER.  IN THE EVENT THIS PLAN OR ANY OPTION GRANTED
PURSUANT TO THIS SECTION 5(B) IS IN ANY WAY INCONSISTENT WITH THE APPLICABLE
LEGAL REQUIREMENTS OF THE CODE OR THE REGULATIONS THEREUNDER FOR AN INCENTIVE
STOCK OPTION, THIS PLAN AND SUCH OPTION SHALL BE DEEMED AUTOMATICALLY AMENDED AS
OF THE DATE HEREOF TO CONFORM TO SUCH LEGAL REQUIREMENT, IF SUCH CONFORMITY MAY
BE ACHIEVED BY AMENDMENT.


(C)                                  SUBJECT TO THE AUTHORITY OF THE COMMITTEE
SET FORTH IN SECTION 4(A) OF THIS PLAN, NON-QUALIFIED STOCK OPTIONS ISSUED
PURSUANT TO THIS PLAN SHALL BE ISSUED SUBSTANTIALLY IN THE FORM SET FORTH IN
APPENDIX “IX” ATTACHED TO THIS PLAN, WHICH FORM IS HEREBY INCORPORATED BY
REFERENCE AND MADE A PART HEREOF, AND SHALL CONTAIN SUBSTANTIALLY THE TERMS AND
CONDITIONS SET FORTH THEREIN.  NON-QUALIFIED STOCK OPTIONS SHALL EXPIRE AS
DETERMINED BY THE COMMITTEE BUT SUCH PERIOD SHALL NOT EXCEED TEN YEARS AFTER THE
DATE THEY ARE GRANTED, UNLESS TERMINATED EARLIER UNDER THE OPTION TERMS.  AT THE
TIME OF GRANTING A NON-QUALIFIED STOCK OPTION HEREUNDER, THE COMMITTEE MAY, IN
ITS DISCRETION, MODIFY OR AMEND ANY OF THE OPTION TERMS CONTAINED IN APPENDIX
“XX” FOR ANY PARTICULAR OPTIONEE, PROVIDED THAT THE OPTION AS MODIFIED OR
AMENDED DOES NOT EXPIRE MORE THAN TEN YEARS FROM THE DATE OF ITS GRANT.


(D)                                 NEITHER THE CORPORATION NOR ANY OF ITS
CURRENT OR FUTURE PARENTS, SUBSIDIARIES OR AFFILIATES, NOR THEIR OFFICERS,
DIRECTORS, SHAREHOLDERS, STOCK OPTION PLAN COMMITTEES, EMPLOYEES OR AGENTS SHALL
HAVE ANY LIABILITY TO ANY OPTIONEE IN THE EVENT (I) AN OPTION GRANTED PURSUANT
TO SECTION 5(B) OF THIS PLAN DOES NOT QUALIFY AS AN “INCENTIVE STOCK OPTION” AS
THAT TERM IS USED IN SECTION 422 OF THE CODE AND THE REGULATIONS THEREUNDER:
(II) ANY OPTIONEE DOES NOT OBTAIN THE TAX BENEFITS OF SUCH AN INCENTIVE STOCK
OPTION; OR (III ANY OPTION GRANTED PURSUANT TO SECTION 5(C) OF THIS PLAN IS AN
“INCENTIVE STOCK OPTION.”

3


--------------------------------------------------------------------------------





6.                                      MODIFICATION, AMENDMENT, SUSPENSION AND
TERMINATION

Options shall not be granted pursuant to this Plan after the expiration of ten
years from the date the Plan is adopted by the Board of Directors of the
Corporation.  The Board of Directors reserves the right at any time, and from
time to time, to modify or amend this Plan in any way, or to suspend or
terminate it, effective as of such date, which date may be either before or
after the taking of such action, as may be specified by the Board of Directors;
provided, however, that such action shall not affect actions granted under the
Plan prior to the actual date on which such action occurred; and provided
further, that the Board of Directors shall not, without the approval of the
shareholders of the corporation, amend this Plan to (i) increase the benefits
accruing to optionees under the Plan, (ii) increase the number of shares which
may be issued or the Plan, or (iii) modify the eligibility requirements for
awards granted under the Plan.  If a modification or amendment of this Plan is
required by the Code or the regulations thereunder to be approved by the
shareholders of the corporation in order to permit the granting of “Incentive
Stock options” (as that term is defined in Section 422 of the Code and
regulations thereunder) pursuant to the modified or amended Plan, such
modification or amendment shall also be approved by the shareholders of the
Corporation in such manner as is prescribed by the Code and the regulations
thereunder.  If the Board of Directors voluntarily submits a proposed
modification, amendment, suspension or termination for shareholder approval,
such submission shall not require any future modifications, amendments (whether
or not relating to the same provision or subject matter), suspensions or
terminations to be similarly submitted for shareholder approval.


7.                                      EFFECTIVENESS OF PLEA

This Plan shall become effective en the date of its adoption by the
corporation’s Board of Directors, subject however to approval by the
shareholders of the Corporation in the manner as prescribed in the Code and the
regulations thereunder and Rule 16b-3 under the 1934 Act.  Options nay be
granted under this Plan prior to obtaining shareholder approval, provided such
options shall not be exercisable until shareholder approval is obtained.


8.                                      GENERAL CONDITIONS


(A)                                  NOTHING CONTAINED IN THIS PLAN OR ANY
OPTION GRANTED PURSUANT TO THIS PLAN SHALL CONFER UPON MY EMPLOYEE THE RIGHT TO
CONTINUE IN THE EMPLOY OF THE CORPORATION OR ANY AFFILIATED OR SUBSIDIARY
CORPORATION OR INTERFERER IN ANY WAY WITH THE RIGHTS OF THE CORPORATION OR ANY
AFFILIATED OR SUBSIDIARY CORPORATION OF THE CORPORATION TO TERMINATE HIS OR HER
EMPLOYMENT IN ANY WAY.


(B)                                 ACTION BY THE CORPORATION CONSTITUTING AN
OFFER OF STOCK FOR SALE TO ANY EMPLOYEE UNDER THE TERMS OF THE OPTIONS TO BE
GRANTED HEREUNDER SHALL BE DEEMED COMPLETE AS OF THE DATA WHEN THE COMMITTEE
AUTHORIZES THE GRANT OF THE OPTION TO THE EMPLOYEE, REGARDLESS OF WHEN THE
OPTION IS ACTUALLY DELIVERED TO THE EMPLOYEE OR ACKNOWLEDGED OR AGREED TO BY
HIM.


(C)                                  THE TERM “PARENT CORPORATION” AND
“SUBSIDIARY CORPORATION” AS USED THROUGHOUT THIS PLAN, AND OPTIONS GRANTED
PURSUANT , THIS PLAN, SHALL (EXCEPT AS OTHERWISE PROVIDED IN THE OPTION FORM)
HAVE THE MEANING THAT IS ASCRIBED TO THAT TERM-WHEN CONTAINED IN

4


--------------------------------------------------------------------------------





SECTION 422(B) OF THE CODE AND THE REGULATIONS THEREUNDER, AND THE CORPORATION
SHALL BE DEEMED TO BE THE GRANTOR CORPORATION FOR PURPOSES OF APPLYING SUCH
MEANING.


(D)                                 REFERENCES IN THIS PLAN TO THE CODE SHALL BE
DEEMED TO ALSO REFER TO THE CORRESPONDING PROVISION OF ANY FUTURE UNITED STATES
REVENUE LAW.


(E)                                  THE USE OF THE MASCULINE PRONOUN SHALL
INCLUDE THE FEMININE GENDER WHENEVER APPROPRIATE.

5


--------------------------------------------------------------------------------